Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2020 was filed and considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The applicant claim 1, incorporated subject matter which has been view as allowable after review of the IDS, prior art listing and search in the given time of the examination. 
The prior arts of record fails to anticipate or render obvious in combination the limitations found in the above identified claims. Particularly, the prior art of record fail to teach the following: 2) construction of dual-branch residual network: based on skip-connection structure proposed in residual network, a dual-branch residual network with 18 layers is constructed; 3) train the dual-branch residual network from step 2).
The closest prior art found are:
Doi et al (US 5,873,824) teaches Each neural network can therefore be thought of as a level of one-dimensional neural networks (i.e., only working with data from a strip of the image in one direction). Each one-dimensional neural network in a level is assigned the same neural network weighting parameters after training. In a parallel 
at each level and applying the data sequentially as taught in column 12 lines 15-45.
Suzuki et al (US 2003/0194124) teaches detecting a target structure involves training N parallel ANNs on either (A) a same target structure and N mutually different non-target structures, or (B) a same non-target structure and N mutually different target structures, the ANNs outputting N respective indications of whether the image includes a target structure or a non-target structure, and combining the N indications to form a combined indication of whether the image includes a target structure or a non-target structure in abstract and 0239.
SCHAFER et al (US 219/0213451) teaches ResNets achieve this improvement by adding a simple skip connection parallel to convolutional layers (FIG. 6). Such a skip connection parallel to convolutional layers" can be used in RCNNs as well of 0030.
However, Doi et al (US 5,873,824), Suzuki et al (US 2003/0194124), and SCHAFER et al (US 219/0213451), alone or in combination, fail to teach the claim language: 2) construction of dual-branch residual network: based on skip-connection structure proposed in residual network, a dual-branch residual network with 18 layers is constructed; 3) train the dual-branch residual network from step 2).
Claims 1-2 are allowed. No renumbering is required.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chan et al (US 2005/0207630) teaches Lung nodule detection and classification. Paragraph 0012, 0114 and 0132.
Onal et al (US 2016/0275678) teaches IMAGE-BASED AUTOMATED MEASUREMENT MODEL TO PREDICT PELVIC ORGAN PROLAPSE. Paragraph 0013, 0031, 0081 and figure 2
Yoo et al (US 2020/0302596) teaches AUTOMATED UNCERTAINTY ESTIMATION OF LESION SEGMENTATION. Paragraph 0020 and 0051

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663